     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 1 of 29 Page ID #:1



 1      ASHLEY D. POSNER (California Bar No.: 106195)
        Email: ashleyposner@gmail.com
 2      POSNER LAW CORPORATION
 3      15303 Ventura Boulevard, Suite 900
        Sherman Oaks, California 91403
 4      Telephone No. (310) 475-8520
        Facsimile No. (818) 986-2203
 5
        HILLYER LEGAL, PLLC
 6      Gregory L. Hillyer (Pro Hac Vice - To Be Filed)
        E-mail: ghillyer@hillyerlegal.com
 7      5335 Wisconsin Avenue, N.W.
        Washington, D.C. 20015
 8      Telephone No. (202) 686-2884
        Facsimile No. (202) 686-2877
 9
10      Attorneys for Plaintiff,
        TRINITY INFO MEDIA, LLC
11
12                               UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
16     TRINITY INFO MEDIA, LLC
                                                   CASE NO.: _______________
17     f/k/a TRINITY INTEL MEDIA, LLC,
18                                                 COMPLAINT FOR
                    Plaintiff,
19                                                 PATENT INFRINGEMENT
               v.                                  (35 U.S.C. § 271)
20
       RAYA APP, INC.
21
22                  Defendant.

23
24             Plaintiff Trinity Info Media, LLC f/k/a Trinity Intel Media, LLC, for its
25     Complaint against Defendant Raya App, Inc., alleges as follows:
26     / / /
27     / / /
28     / / /
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 2 of 29 Page ID #:2



 1                                       INTRODUCTION
 2           1.     This is a case for patent infringement.
 3                                 JURISDICTION AND VENUE
 4           2.     The cause of action in this Complaint arises under the Patent Act, 35
 5     U.S.C. § 101 et seq.
 6           3.     This Court has federal question jurisdiction over the subject matter of this
 7     action pursuant to 28 U.S.C. §§ 1331 and 1338.
 8           4.     Venue is proper in this Court pursuant 28 U.S.C. § 1391. Raya App,
 9     Inc.’s C-Suite is headquartered in this district and is an entity engaged in infringing
10     activities which are causing harm within this district through the use, making, offering
11     for sale or selling of infringing products and services to consumers in this district and
12     throughout California.
13                                         THE PARTIES
14           5.     Plaintiff Trinity Info Media, LLC, formerly known as Trinity Intel Media,
15     LLC (collectively, “Trinity”), is a limited liability company organized under the laws
16     of Delaware, with its principal place of business at 756 Robinwood Drive, Pittsburgh,
17     PA 15220.
18           6.     Upon information and belief, Defendant Raya App, Inc. (“Raya”) is a
19     Delaware Corporation, based in California, doing business in this state and having a
20     corporate address of 5140 Wilshire Blvd. #900, Los Angeles, CA 90036.
21                                  GENERAL ALLEGATIONS
22                              Trinity and its Poll-Based Networking
23           7.     Trinity is in the business of creating, launching and operating social online
24     experiences with a focus on poll-based networking.
25           8.     Trinity operates “pollpals” which allows users to engage in unique online
26     polling on the interactive website, www.pollpals.com.
27           9.     Through this website, users can respond to poll questions created by other
28     users or create their own polls. The polls span a wide range of topics, including history,

                                                  2
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 3 of 29 Page ID #:3



 1     sports, technology, politics and popular culture to name a few.
 2           10.    Depending on the unique answers to particular questions, users can learn
 3     the similarity of other user’s responses, how many other users participated, the
 4     inspiration behind a certain poll and other metrics that enhance the overall experience.
 5           11.    Users of pollpals can also leave comments, start a discussion, make
 6     recommendations, generate likes and participate in other social networking activities.
 7                                     Trinity’s Patent Rights
 8                                         The ‘321 Patent
 9           12.    On July 21, 2015, the United States Patent and Trademark Office duly and
10     legally issued U.S. Patent No. 9,087,321 (“the ‘321 Patent”), entitled “Poll-Based
11     Networking System.”
12           13.    A true and correct copy of the ‘321 Patent is attached as Exhibit 1.
13           14.    Trinity is the sole owner of right and title to the ‘321 Patent.
14           15.    The ‘321 Patent is presumed valid under 35 U.S.C. § 282.
15           16.    The ‘321 Patent is directed, in part, to poll-based networking systems,
16     methods and computer program products. These systems, methods and products may
17     be employed to produce an on-line network of people (i.e., friends) who are determined
18     through polling each user and identifying other users based on matching the responses.
19           17.    For example, after a user creates an initial profile, the system may poll the
20     user with a first question. After the user provides an answer, the system may compare
21     it to the answers of other users, identify users who answered similarly (i.e., a match)
22     and share the matched users. The user may progressively answer additional questions,
23     and the system may progressively updating the matches and presenting the other users.
24           18.    Claim 1 of the ‘321 Patent is directed to a poll-based networking system,
25     comprising: a data processing system having one or more processors and a memory,
26     the memory being specifically encoded with instructions such that when executed, the
27     instructions cause the one or more processors to perform operations of: (a) receiving
28     user information from a user to generate a unique user profile for the user; (b) providing

                                                  3
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 4 of 29 Page ID #:4



 1     the user a first polling question, the first polling question having a finite set of answers
 2     and a unique identification; (c) receiving and storing a selected answer for the first
 3     polling question; (d) comparing the selected answer against the selected answers of
 4     other users, based on the unique identification, to generate a likelihood of match
 5     between the user and each of the other users; and (e) displaying to the user the user
 6     profiles of other users that have a likelihood of match within a predetermined threshold.
 7                                      The ‘840 Application
 8             19.   The application that led to the ‘321 Patent also led to other patents and
 9     applications, including U.S. Patent Nos. 9,230,032, U.S. Patent No. 10,019,722 and
10     U.S. Serial No. 16/025,840 (U.S. Publication No. 2019/0012389) (“the ‘840
11     Application”), which has a Notice of Allowance and an issue date of March 2, 2021.
12             20.   The ‘840 Application contains claims reciting systems and methods for
13     causing one or more processors (having an associated memory) to collectively perform
14     operations of: (1) receiving user information from a user to generate a unique user
15     profile for the user; (2) providing the user one or more polling questions, the one or
16     more polling questions having a finite set of answers and a unique identification; (3)
17     receiving and storing a selected answer for the one or more polling questions; (4)
18     comparing the selected answer against the selected answers of other users, based on
19     the unique identification, to generate a likelihood of match between the user and each
20     of the other users; and (5) causing to be displayed to the user other users that have a
21     likelihood of match within a predetermined threshold; wherein one or more of the
22     operations are carried out on a hand-held device; and two or more results based on the
23     likelihood of match are displayed in a list reviewable by swiping from one result to
24     another.
25             21.   In certain claims of the ‘840 Application, the user and each of the other
26     uses have the same gender.
27     / / /
28     / / /

                                                   4
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 5 of 29 Page ID #:5



 1                                   Raya’s Infringing Product
 2           22.    Raya is a dating and social networking service.
 3           23.    Raya promotes quality, curative matches based on various criteria,
 4     including age, location, appearance, lifestyle and income level.
 5           24.    Raya makes, uses, offers to sell and/or sells the application known as the
 6     Raya App (“The Raya App”).
 7           25.    The Raya App was designed to connect profile users and offer
 8     introductory information for matches.
 9           26.    The Raya App is promoted through the site www.rayatheapp.com as well
10     as various social media platforms, including Facebook and Instagram.
11           27.    The Raya App can be downloaded through Apple’s AppStore which are
12     accessible directly, or via Raya’s website and elsewhere.
13           28.    The Raya App contains the elements of at least claim 1 of the ‘321 Patent.
14           29.    By virtue of the deployment of the Raya App to a personal device, a data
15     processing system having one or more processors and a memory are employed by the
16     application to perform relevant functions.
17           30.    On information and belief, the memory is encoded with instructions such
18     that when executed, the instructions cause the processor(s) to perform the operation of
19     (a) receiving user information from a user to generate a unique user profile for the user.
20           31.    Specifically, the Raya App requires registration prior to use and therefore
21     the user must provide specific information to generate a unique profile. This may be
22     accomplished by providing preliminary information and log-in credentials.
23           32.    Accordingly, during registration the Raya App receives user information
24     such as date of birth, zip code, email, etc., which causes the generation a unique profile.
25           33.    Claim 1 recites that a processor performs the operation of (b) providing
26     the user with a first polling question having a finite set of answers and a unique
27     identification. In this regard, the Raya App prompts the user to participate in polling
28     questions. The first question asks about the gender with which the user identifies.

                                                    5
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 6 of 29 Page ID #:6



 1
                                                                    -+

 2                                      DATE OF BIRTH
                                        November 3, 1993



 3                                      GENDER




 4                                      @




 5
 6
 7                                                                  Done




 8                                                          Coo
                                                           Female

 9                                                         Male



10
11           34.    In the event the user identifies as a man, the box with the word “man” is
12     intended to be selected by the user.
13           35.    The user is then asked to share a location to discovery matches nearby.
14
15
16
17
18
19
20
21
22
23           36.    The answers are then used to identify suitable matches by (d) comparing
24     them against the selected answers of other users (based on the unique identification) to
25     generate a likelihood of match between the user and other users.
26           37.    This is confirmed when the user profiles of one or more other users that
27     have a likelihood of match within a predetermined threshold are displayed to the user.
28

                                                            6
                            COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 7 of 29 Page ID #:7



 1
 2
 3
 4
 5
 6
 7
 8
 9            38.    The display of other matched users and associated profiles confirms that
10     the answer to at least the first polling question (i.e., man having a certain location) was
11     received, stored and compared to generate a match as evidenced by a map with other
12     users’ locations.
13            39.    On information and belief, Raya infringes additional claims of the ‘321
14     Patent directed to methods for creating a poll-based network.
15                                             COUNT I
16                           Patent Infringement Under 35 U.S.C. § 271
17            40.    Trinity repeats and realleges the allegations in paragraphs 1 to 41 above
18     as if fully set forth herein.
19            41.    Raya has directly infringed, is directly infringing and will continue to
20     directly infringe, literally or under the doctrine of equivalents, one or more claims of
21     the ‘321 Patent under 35 U.S.C § 271(a) by making, using, selling, and/or offering for
22     sale the Raya App.
23            42.    Raya has infringed, is infringing, and will continue to infringe, literally
24     and under the doctrine of equivalents, by inducing the infringement of others, of one
25     or more claims of the ‘321 Patent under 35 U.S.C § 271(b) by making, using, selling,
26     and/or offering for sale the Raya App.
27            43.    Raya has infringed, is infringing, and will continue to infringe, literally or
28     under the doctrine of equivalents, by contributing to the infringement of others, of one

                                                   7
                              COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 8 of 29 Page ID #:8



 1     or more claims of the ‘321 Patent under 35 U.S.C § 271(c) by making, using, selling,
 2     and/or offering for sale the Raya App.
 3           44.    Raya’s acts of patent infringement are willful.
 4           45.    Trinity has no adequate remedy at law.
 5           46.    Raya’s patent infringement is causing irreparable injury to Trinity and,
 6     unless enjoined, will continue to cause irreparable injury.
 7           47.    As a result of Raya’s intentional and willful infringement, Trinity is
 8     entitled to an injunction and damages in a sum to be determined.
 9                                     PRAYER FOR RELIEF
10           WHEREFORE, Trinity demands judgment in its favor on its Complaint and
11     request the following relief:
12           1.     Enter a judgment that Raya has infringed and/or is infringing one or more
13     claims of the ‘321 Patent under 35 U.S.C. § 271;
14           2.     Permanently enjoin Raya, their respective officers, agents, servants,
15     directors, and employees, and all individuals in active concert or participation with
16     each, from directly or indirectly infringing the ‘321 Patent; or inducing or contributing
17     to the infringement by others of the ‘321 Patent;
18           3.     Award Trinity damages adequate to compensate for Raya’s infringing
19     acts, at a minimum at reasonable royalty, in accordance with 35 U.S.C. § 284;
20           4.     Increase Trinity’s damages award up to three times, in view of Raya’s
21     willful infringement, in accordance with 35 U.S.C. § 284;
22           5.     Award Trinity interest and costs pursuant to 35 U.S.C. § 284;
23           6.     Declare this case exceptional under 35 U.S.C. § 285 and award Trinity its
24     attorneys’ fees, expenses and costs incurred in this action; and
25           7.     Award such other relief as this Court deems just and proper.
26                                        JURY DEMAND
27     Trinity hereby demands a trial by jury on all issues so triable as a matter of right.
28

                                                  8
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 9 of 29 Page ID #:9



 1     Dated: February 15, 2021                  Respectfully submitted,
 2
                                            By: s/ Ashley D. Posner
 3
                                                 Ashley D. Posner (CA Bar # 106195)
 4                                               ashleyposner@gmail.com
                                                 POSNER LAW CORPORATION
 5                                               15303 Ventura Boulevard, Suite 900
                                                 Sherman Oaks, California 91403
 6                                               Telephone No. (310) 475-8520
 7                                               Facsimile No. (818) 986-2203

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             9
                          COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 10 of 29 Page ID #:10




                           Exhibit 1
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 11 of 29 Page ID #:11
                                                                          I 1111111111111111 11111 1111111111 1111111111 11111 1111111111 111111111111111111
                                                                                                         US009087321B2


  c12)    United States Patent                                                     (IO)   Patent No.:                    US 9,087,321 B2
          Neal et al.                                                              (45)   Date of Patent:                            Jul. 21, 2015

  (54)    POLL-BASED NETWORKING SYSTEM                                                 USPC .................................................. 715/744, 751
                                                                                       See application file for complete search history.
  (75)    Inventors: David Shaun Neal, Tuxedo, NY (US);
                     Timothy Beggy, Pittsburgh, PA (US)                        (56)                      References Cited

  (73)    Assignee: TRINITY INTEL MEDIA, LLC,                                                    U.S. PATENT DOCUMENTS
                    Pittsburgh, PA (US)                                         2009/0287763 Al* 11/2009 Svendsen et al .............. 709/203
                                                                                2012/0296749 Al* 11/2012 Zuckerberg et al. ....... 705/14.71
  ( *)    Notice:       Subject to any disclaimer, the term ofthis
                        patent is extended or adjusted under 35                * cited by examiner
                        U.S.C. 154(b) by 1009 days.
                                                                              Primary Examiner - Andrea Leggett
  (21)    Appl. No.: 12/951,332                                               (7 4) Attorney, Agent, or Firm - Risso & Associates

  (22)    Filed:        Nov. 22, 2010                                          (57)                         ABSTRACT
                                                                              Described is a poll-based networking system. The system
  (65)                     Prior Publication Data                             provides an on-line network of friends that are determined
          US 2011/0214068 Al            Sep. 1, 2011                          through polling each of the users. This system polls a user
                                                                              with a variety of questions. After providing an answer to each
                    Related U.S. Application Data                             question, the system compares, in real-time, the current user's
                                                                              responses with all other users' responses to identify those
  (60)    Provisional application No. 61/309,038, filed on Mar.               users that most similarly answered the questions to that of the
          1, 2010.                                                            current user. As the current user progressively answers addi-
                                                                              tional questions, the system progressively updates the match-
  (51)    Int. Cl.                                                            ing and presentation of similar users. As such, as the current
          G06F 3101                       (2006.01)                           user navigates the website by answering polling questions,
          G06Q 10110                      (2012.01)                           the selected answers are compared against the selected
          G06F 17/30                      (2006.01)                           answers of other users to generate a likelihood of match
  (52)    U.S. Cl.                                                            between the user and each of the other users. The user profiles
          CPC G06Q 10110 (2013.01); G06F 3101 (2013.01);                      of other users that have a likelihood of match within a prede-
                                                   G06F 17/30 (2013.01)       termined threshold are then presented.
  ( 58)   Field of Classification Search
          CPC ................................... G06F 17/30; G06F 3/01                          27 Claims, 9 Drawing Sheets



                                                                                                                             100
                            Receive user information from a user to generate a unique user profile for the user

                                                                                                                               102

                    Provide the user a first polling question that has a finite set of answers and a unique identification.


                                                                                                                               104
                                     Receive and store a selected answer for the first polling questions.
                                                                                                                                  106


                     Compare the selected answer against the selected answers of other users, based on the unique
                     identification, to generate a likelihood of match between the user and each of the other users.




                           Repeat the process for a plurality of next polling questions; where upon receipt of
                           each answer, the selected answers for the user are cumulatively compared against                       L108
                           all of the selected answers of all other users to generate the likelihood of match.



                                        Display to the user the user profiles of other users that have a
                                            likelihood of match within a predetermined threshold                                110
         Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 12 of 29 Page ID #:12




                                                                                                                  ~
                                                                                                                  00
                                                                                                 100              •
                                                                                                                  ~
                                                                                                                  ~
     I      Receive user information from a user to generate a unique user profile for the user          I        ~
                                                                                                                  ~

                                                                                                   102            =
                                                                                                                  ~


                                                      w                                      /V
I   Provide the user a first polling question that has a finite set of answers and a unique identification.   I
                                                                                                                  2'
                                                                                                                  :-'

                                                      "                                          104              ....N
                                                                                                                  ~




                     Receive and store a selected answer for the first polling questions.                         N
               I                                                                               I    106           ....Ul
                                                                                                                  0




                                                     'V                                                  0
     Compare the selected answer against the selected answers of other users, based on the unique                 rJJ
     identification, to generate a likelihood of match between the user and each of the other users.              =-
                                                                                                                  ('D


                                                                                                                  .........
                                                                                                                  ('D




                                                                                                                  ....
                                                                                                                  0
                                                                                                                  1,0
                                                       "
           Repeat the process for a plurality of next polling questions; where upon receipt of
           each answer, the selected answers for the user are cumulatively compared against          l-108
           all of the selected answers of all other users to generate the likelihood of match.


                                                                                                                  d
                                                                                                                  r.,;_
                       Display to the user the user profiles of other users that have a                           \0
                           likelihood of match within a predetermined threshold
                                                                                                                  =
                                                                                                                  00
                                                                                                                  -....l
                                                                                                                  w
                                                                                                                  N
                                                   FIG. 1                                                         "'""'
                                                                                                                  =
                                                                                                                  N
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 13 of 29 Page ID #:13


  U.S. Patent                    Jul. 21, 2015            Sheet 2 of 9   US 9,087,321 B2




             ("'(')                                             L.f')
             0                                                  0
             N                                                  N




               ~
               .c.
                 0       Q)
                 I,...   I,...                   "'C     -+-'
                 co co                           Q)      :::J   -+-'
                 Q) a.                           -+-'
                                                 I,...   en en
               (J)
                         E                       0
                                                 (J)
                                                         Q) _J
                                                         a:::
                 I,...
                          0
                 co      (_)
                 Q)                                                          N
                 C                                                               .
               _J                                                            (.9
                                                                             LL
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 14 of 29 Page ID #:14


  U.S. Patent               Jul. 21, 2015              Sheet 3 of 9                  US 9,087,321 B2




                   al >
                                             al
                                             >
                                                          al
                                                          >
                                                                               al
                                                                               >
       I..O        al                        al           al                   al
       0           Cl)                       Cl)          Cl)                  Cl)
       N           ..c
                      0
                                             ..c
                                             0
                                                          ..c
                                                          0
                                                                               ..c
                                                                               0
                   ro                        ro           ro                   ro
                   ~                         ~            ~                    ~



                  I                           I            I                    I


                                                                                                 .
                                                                                       '-
                                                                                       OJ
                                                                                               (.9
                                ..c
                                      0
                                      roCl                             calOJ           cOJ     LL
                                 0                                                     Cl)
                                -(ti 'OJ                               Cl)
                                       -                                               OJ
                                ~ Cl                                   ·-              Cl
                                      Cl                               (ti             (ti
                                      <(                               2:
                                                                                       -E


                  <:::I"
                  0
                  N
                           s-                                   '-
                                                                OJ
                                                                cOJ
                                                                Cl)
                                                                ..0
                                                                OJ
                                                                s

                                                   N
                                                   0
                                                                1
                                                                !...
                                                   N            QJ
                                                                $
                                                   0
                                                   Q_)
                                                       r-1./)C
                                                   N            <(
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 15 of 29 Page ID #:15


  U.S. Patent                  Jul. 21, 2015        Sheet 4 of 9           US 9,087,321 B2




                                       z        z           z      z
                                         ..                  ..
                                          .                   .
                                       I'--     I'--        t--
                   0
                   0
                   "'1"
                                       co       co          co
                                                                   "
                                                                   (0




                       ~
        lD
        0
        N
                                       U1       LO          LO     LO

        (....                 00
                               Q.)
                              00
                                       -.:::t   -.:::t      v      'tj'"             "'1"
                                                                                     l9
         a,                            ('I')    ('i)        ('i)   ('I')             LL
                              C
         ....a,>              0
                              c..      N        N           N      N
                              00
        en                     Q.)
        .c:                   0:::     T"""     T"""        T"""   T"""


        ....,u
        ca                             0        0           0      0
        2:
                                                 N           m     "'1"

                                                SJasn
                          N ~
                          0
                          "'1"
              Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 16 of 29 Page ID #:16




                                                                                                         ~
                                                                                                         00
                                                                                                         •
                                                                                                         ~
                                                                                                         ~
                                                                                                         ~
                                                                                                         ~

                                                                                                         =
                                                r
                                                  206
                                                                                                         ~
                       204
Match Aggregator   S                  ~   Match Server      ..                                           2'
                                                                                                         :-'
                                                                                                         ....N
                                                                                       SC 2              ~




                                      ~   Match Server      .,.          5~
                                                                                                         N
                                                                                                         ....
                                                                                         7
                                                                                                         0
                                                                                                         Ul


 Match ..
          Task Division               ~   Match Server      .,.    Result Assembly      .. Result List
Req uest                                                                                                 rJJ
                                                                                                         =-
                                                                                                         ('D

                                                                                                         .....
                                                                                                         ('D

                                                                                                         Ul

                                      ~   Match Server      ..                                           ....
                                                                                                         0
                                                                                                         1,0




                                      ~   Match Server      ..

                                                                                                         d
                                                                                                         r.,;_
                                                                                                         \0
                                                FIG. 5                                                   =
                                                                                                         00
                                                                                                         -....l
                                                                                                         w
                                                                                                         N
                                                                                                         "'""'
                                                                                                         =
                                                                                                         N
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 17 of 29 Page ID #:17




                                                                                 ~
                                                                                 00
                                                                                 •
                                                                                 ~
                                                                                 ~
                           600                     _/                            ~
                                                                                 ~



                                                                      I
                                                                                 =
                                                                                 ~



                   Data Processing         output       I 1604
                       System                                                    ~

                    (e.g., server)                                               =
                                                                                 :-'
                                                                                 ....
                                                                                 N

        602" I              I                                                    ~



                                                                                 N

                                                                606              ....
                                                                                 0
                                                                                 Ul
                                                        I   I

                   input    I         ~I   processor
                                                        I             I          rJJ
                                                                                 =-
                                                                                 ('D
                                                                                 ('D
                                                                                 ......
                                                                                 O'I
  Input_./                                     t                                 ....
                                                                                 0


                                       I                I r6os I                 1,0


                                           memory



                                                                                 d
                                                                                 r.,;_
                                                                                 \0
                                                                                 =
                                                                                 00
                                                                                 -....l
                                                                                 w
                                                                                 N
                                           FIG. 6                                ""'"'
                                                                                 =
                                                                                 N
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 18 of 29 Page ID #:18


  U.S. Patent         Jul. 21, 2015   Sheet 7 of 9        US 9,087,321 B2




                       0
                       0
                       "'
                                            N
                                            0
                                            "'
                                                                  .
                                                                (.9
                                                                LL
   Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 19 of 29 Page ID #:19




                                                                                                    ~
                                                                                                    00
                                                                                                    •
                                                                                      /800
808-,         I
                                                                                                    ~
                   Web                                                                              ~
                                                                                                    ~
                                                                                                    ~

              I
                  Content
                     I                       804
                                                                                814           812
                                                                                                    =
                                                                                                    ~


806,,,_   1

                                       Web                             Network          Computer
               Server
                                      Server                           Interface
              Computer                                                                              2'
                                                                                                    :-'
                                     Computer                                                       ....N
                                                                                                    ~



                                                                                                    N

    832
                                                   ISP I         / I Network          Computer      ....Ul
                                                                                                    0

                                                                    Interface
                    Gateway
                    Computer                                           820              818         rJJ
                                                                                                    =-
                                                                                                    ('D

                                                                                                    .....
                                                                                                    ('D


                                                                                              830   QO


                                                           LAN                                      ....
                                                                                                    0
                                                                                                    1,0
          836               I

                                     824
              Network Interface               Network Interface    UL.U2.J   Network Interface

                                                     Computer      826 -       l Computer
                  Server Computer                                                                   d
                                                                                                    r.,;_
                                                                                                    \0
                                i----
                                    Files
                                       __J
                                                                                                    =
                                                                                                    00
                                                                                                    -....l
                                                                                                    w
                                                     FIG. 8A                                        N
                                                                                                    "'""'
                                                                                                    =
                                                                                                    N
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 20 of 29 Page ID #:20


  U.S. Patent                         Jul. 21, 2015                  Sheet 9 of 9                        US 9,087,321 B2




         N
         -=:j"
         00


                                                                                                         \..0
                                                                                                         -=:j"
                                                                                                         00
                                                QJ
                                                                >--
                             0
                             L.f')
                             00
                                        E
                                        E
                                                u
                                                ro
                                                4-
                                                I....
                                                                ro
                                                                Cl. +-'
                                                                         e                                                   >-
                                                                                                                             ro
                                                                                                                             Cl.
                                        0       QJ              Vl       C                                                   V)

                                        u       +-'             ·-       0
                             00
                             -=:j"
                                                C               Ou                                                           0
                             00
                                                        -=:j"
                                                        L.f')
                                                        00                           00
                                                                                     L.f')
                                                                                                                         V)
                              I....                                                  00        0                         QJ
                              0                                                                I....
                                                                                              +-'                        u
                              V)
                                                                                              C
                              V)
                              QJ                                                               0                         >
                                                                                                                         QJ
                              u
                              0
                                                                                             u                           0
                              I....
                             a..
                                                                                              0
                                                                                             .........                0            c:::i
                                        0                                    QJ
                                                                                                                     .........     00
                                        \..0
                                        00                                   tl.O                                                  (.9
                                                                             ro
                                                                             I....
                                                                 \..0                                                              LL
                                        N                        L.f')       0
                                                                             +-'
                                        L.f')                    00          V)                                  -=:j"
                                        00
                                                                             z>
                                                                                                                 -=:j"
                                                                                                                 00
             I....
             QJ
           +-'
             :::::i
             Cl.
             E
             0
           u




                 0
                 -=:j"
                 00
                         /
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 21 of 29 Page ID #:21


                                                         US 9,087,321 B2
                                 1                                                                        2
         POLL-BASED NETWORKING SYSTEM                                         providing the user a first polling question, the first polling
                                                                                 question having a finite set of answers and a unique
                       PRIORITY CLAIM                                            identification;
                                                                              receiving and storing a selected answer for the first polling
    The present application is a non-provisional patent appli-        5          question;
  cation of U.S. Provisional Application No. 61/309,038, filed                comparing the selected answer against the selected
  on Mar. 1, 2010, entitled, "Poll-Based Networking System."                     answers of other users, based on the unique identifica-
                                                                                 tion, to generate a likelihood of match between the user
                    FIELD OF INVENTION                                           and each of the other users; and
                                                                      10
                                                                              displaying to the user the user profiles of other users that
    The present invention relates to a networking system and,                    have a likelihood of match within a predetermined
  more particularly, to a networking system that connects users                  threshold.
  based on similarities as determined through poll answering                  Additionally, the one or more processors are further con-
  and provides real-time results to the users.
                                                                      15   figured to perform operations of:
               BACKGROUND OF INVENTION                                        providing the user with a next polling question, the next
                                                                                 polling question having a finite set of answers and a
     With the advent of the interne, a plethora of social network-               unique identification;
  ing websites have been established. By way of example,                      receiving and storing a selected answer for the next polling
  MySpace® and Facebook® are internet-based networking                20         question;
  sites that allow users to create and participate in social net-             cumulatively comparing the selected answer for the first
  works. Such social networking sites share several common                       polling question and the next polling question against
  characteristics in that they allow users to create profiles, find              the selected answers of other users to generate a likeli-
  friends to create friend groups, and share information with                    hood of match between the user and each of the other
  individuals in their friend groups.                                 25         users;
     In finding friends or creating friend groups, existing sites             displaying to the user the user profiles of other users that
  allow users to search various fields or categories. For                        have a likelihood of match within a predetermined
  example, Facebook® allows users to search through a user                       threshold; and
  database to identify individuals that went to a common high                 repeating the process for a plurality of next polling ques-
  school or university. Alternatively, such sites may ask what        30         tions.
  high school the user went to and provides suggested friends                 In cumulatively comparing, the one or more processors are
  who also attended the same high school. In providing such a              further configured to perform operations of:
  question, the site is querying or polling the user to match the             matching the user to other users based upon all of the
  user with other similar users.                                                 selected answers by the user and all of the selected
     While the sites may query the user to classify the user with     35         answers by the other users, such that all of the selected
  a similar group of people, such sites do not provide a progres-                answers by the user are compared to all of the selected
  sive poll query that, in real-time, matches the user with other                answers of all of the other users; and
  users based upon all of the polls taken. In other words, exist-             generating a likelihood of mach between the user and each
  ing sites maintain a database with user profiles. When a new                   of the other users as a match percentage.
  user registers on an existing site, the site may attempt to match   40      Additionally, in generating a likelihood of match between
  the user profile with existing user profiles as stored on a              the user and each of the other users as a match percentage, the
  database. While such existing sites match a collective user              one or more processors are further configured to perform
  profile against predefined categories, they do not progres-              operations of:
  sively poll and match the user against all other users after each           determining a total number of polling questions as taken by
  query item.                                                         45         the user and a selected other user;
     Thus, a continuing need exists for a poll-based networking               determining a number of same selected answers between
  system that includes matching logic that is operable for                       the user and the selected other user; and
  matching, in real-time, a user with other users based upon all              dividing the number of same selected answers by the total
  of the polls taken by the user and other users.                                number of polling questions to generate the mach per-
                                                                      50         centage between the user and the selected other user.
                 SUMMARY OF INVENTION                                         The system is also operable for performing operations of:
                                                                              receiving match commands to identify users that fall within
     The present invention is directed to a poll-based network-                  a maximum and minimum match percentage between
  ing system that connects users based on similarities as deter-                 the user and other users; and
  mined through poll answering and provides real-time results         55      displaying to the user a maximum number of members that
  to the users. While considering the failure of others to make                  fall within the maximum and minimum match percent-
  use of all of the above components in this technology space,                   age.
  the inventors unexpectedly realized that using a plurality of               In another aspect, the one or more processors are also
  match servers would allow the system to quickly connect the              configured to perform operations of:
  users based on their similarities.                                  60      collecting the selected answers with a web server and stor-
     Thus, the present invention includes a data processing sys-                 ing the selected answers in a database;
  tem having one or more processors and a memory. The                         upon receipt of a selected answer, separately transmitting
  memory is specifically encoded with instructions such that                     the selected answer from the web server, through a
  when executed, the instructions cause the one or more pro-                     match aggregator, to a plurality of match servers, each
  cessors to perform operations of:                                   65         match server being assigned a distinct subset of the other
     receiving user information from a user to generate a unique                 users, such that each match server compares the selected
       user profile for the user;                                                answer of the user against the selected answers of the
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 22 of 29 Page ID #:22


                                                       US 9,087,321 B2
                                3                                                                       4
        users in its distinct subset to generate a likelihood of         understanding of the present invention. However, it will be
        match between the user and each of the users in its              apparent to one skilled in the art that the present invention
        distinct subset;                                                 may be practiced without necessarily being limited to these
     receiving in the match aggregator, from each match server,          specific details. In other instances, well-known structures and
        a likelihood of match between the user and the users in     5    devices are shown in block diagram form, rather than in
        the distinct subset;                                             detail, in order to avoid obscuring the present invention.
     compiling the likelihood of matches from the plurality of              The reader's attention is directed to all papers and docu-
        match servers to generate the likelihood of match                ments which are filed concurrently with this specification and
        between the user and each of the other users; and                which are open to public inspection with this specification,
     transmitting the likelihood of match between the user and      10
                                                                         and the contents of all such papers and documents are incor-
        each of the other users to the web server for further            porated herein by reference. All the features disclosed in this
        processing.                                                      specification, (including any accompanying claims, abstract,
     Finally, the present invention also includes a computer             and drawings) may be replaced by alternative features serving
  implemented method and a corresponding computer program
                                                                    15
                                                                         the same, equivalent or similar purpose, unless expressly
  product. The method comprises an act of causing a computer
                                                                         stated otherwise. Thus, unless expressly stated otherwise,
  having one or more processors and a memory specifically
                                                                         each feature disclosed is one example only of a generic series
  encoded with computer executable instruction means to
  execute the instruction means to cause the one or more pro-            of equivalent or similar features.
  cessors to perform the operations described herein, while the             Furthermore, any element in a claim that does not explic-
  computer program product comprises computer-readable              20   itly state "means for" performing a specified function, or
  instruction means stored on a non-transitory computer-read-            "step for" performing a specific function, is not to be inter-
  able medium that are executable by a computer for causing              preted as a "means" or "step" clause as specified in 35 U.S.C.
  the computer to perform said operations.                               Section 112, Paragraph 6. In particular, the use of"step of' or
                                                                         "act of' in the claims herein is not intended to invoke the
        BRIEF DESCRIPTION OF THE DRAWINGS                           25   provisions of35 U.S.C. 112, Paragraph 6.
                                                                            Before describing the invention in detail, first a glossary of
     The objects, features and advantages of the present inven-          terms used in the description and claims is provided. Next, a
  tion will be apparent from the following detailed descriptions         description of various principal aspects of the present inven-
  of the various aspects of the invention in conjunction with            tion is provided. Subsequently, an introduction provides the
  reference to the following drawings, where:                       30
                                                                         reader with a general understanding of the present invention.
     FIG. 1 is a flow chart depicting a process for poll-based           Next, details of the present invention are provided to give an
  networking according to the present invention;                         understanding of the specific aspects. Finally, a conclusion is
     FIG. 2 is a flow chart depicting a general process according
                                                                         presented.
  to the present invention;
     FIG. 3 is a flow chart depicting various components of the     35
                                                                                                (1) GLOSSARY
  present invention;
     FIG. 4 is an illustration depicting an array as used by a
                                                                            Before describing the specific details of the present inven-
  match server of the present invention;
                                                                         tion, a glossary is provided in which various terms used herein
     FIG. 5 is a flow chart depicting a process as implemented
  by a match aggregator according to the present invention;         40   and in the claims are defined. The glossary provided is
     FIG. 6 is a block diagram depicting the components of a             intended to provide the reader with a general understanding of
  data processing system of the present invention;                       the intended meaning of the terms, but is not intended to
     FIG. 7 is an illustration of a computer program product             convey the entire scope of each term. Rather, the glossary is
  embodying the present invention;                                       intended to supplement the rest of the specification in more
     FIG. SA is a conceptual view of a system on which one or       45   accurately explaining the terms used.
  more of the described aspects may be implemented; and                     Alternative-The term "alternative" as used with respect
     FIG. SB is a conceptual view of a system according to the           to this invention generally indicates an embodiment that is not
  present invention.                                                     equivalent to another embodiment.
                                                                            Embodiment-The term "embodiment" means an
                  DETAILED DESCRIPTION                              50   embodiment that serves to illustrate by way of example but
                                                                         not limitation.
     The present invention relates to a networking system and,              Instruction Means-The term "instruction means" or
  more particularly, to a networking system that connects users          "instructions" as used with respect to this invention generally
  based on similarities as determined through poll answering             indicates a set of operations to be performed on a computer,
  and provides real-time results to the users. The following        55
                                                                         and may represent pieces of a whole program or individual,
  description is presented to enable one of ordinary skill in the
                                                                         separable, software modules. Non-limiting examples of
  art to make and use the invention and to incorporate it in the
                                                                         "instruction means" or "instructions" include computer pro-
  context of particular applications. Various modifications, as
  well as a variety of uses in different applications will be            gram code ( source or object code) and "hard-coded" electron-
  readily apparent to those skilled in the art, and the general     60
                                                                         ics (i.e. computeroperations coded into a computer chip). The
  principles defined herein may be applied to a wide range of            "instruction means" (or instructions) may be stored in the
  embodiments. Thus, the present invention is not intended to            memory of a computer or on a non-transitory computer-
  be limited to the embodiments presented, but is to be accorded         readable medium such as a floppy disk, a CD-ROM, and a
  the widest scope consistent with the principles and novel              flash drive (or any other non-transitory computer readable
  features disclosed herein.                                        65   medium).
     In the following detailed description, numerous specific               Polling Question-The term "polling question" as used
  details are set forth in order to provide a more thorough              with respect to this invention generally indicates a question
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 23 of 29 Page ID #:23


                                                         US 9,087,321 B2
                                 5                                                                        6
  that has multiple answers. The polling question is presented             included). Each user can only provide one answer to one poll.
  to the user for selection of one of the answers.                         Each poll answer has a unique ID within that poll, starting at
                                                                           0 and going to N-1 where N is the number of answers.
                   (2) PRINCIPAL ASPECTS                                      In providing the finite set of answers, the user can select
                                                                      5    one of the answers via any suitable selection method as is
     The present invention has three "principal" aspects. The              commonly employed through computing systems, such as
  first is poll-based networking system. The networking system             highlighting an answer, etc. Thereafter, the system receives
  is typically in the form of a computer system having one or              and stores 104 a selected answer for the first polling question.
  more data processors operating software or in the form of a              The selected answer is then compared 106 against the
  "hard-coded" instruction set. This system may be incorpo-           10
                                                                           selected answers of other users, based on the unique identi-
  rated into a wide variety of devices that provide different              fication (i.e., for that same question), to generate a likelihood
  functionalities. The second principal aspect is a computer               of match between the user and each of the other users. Finally,
  implemented method, typically in the form of software, oper-             the user profiles of other users that have a likelihood of match
  ated using a data processing system (computer or computers).
                                                                      15
                                                                           within a predetermined threshold are displayed 108 to the
  The third principal aspect is a computer program product. The
                                                                           user via a monitor or other display device. As a non-limiting
  computer program product generally represents computer-
  readable instruction means stored on a non-transitory com-               example, the user profiles of the top-five users that most
  puter-readable medium such as an optical storage device, e.g.,           closely match the current user are presented to the current
  a compact disc (CD) or digital versatile disc (DVD), or a                user.
  magnetic storage device such as a floppy disk or magnetic           20      To more closely match users with similarly minded users,
  tape. Other, non-limiting examples of computer-readable                  the system cumulatively collects information regarding mul-
  media include hard disks, read-only memory (ROM), and                    tiple polling questions. For example, the user is provided with
  flash-type memories. These aspects will be described in more             a next polling question having a finite set of answers and a
  detail below.                                                            unique identification, with the system thereafter receiving
                                                                      25   and storing the selected answer. This process is repeated 110
                      (3) INTRODUCTION                                     for a plurality of next polling questions. Upon receipt of each
                                                                           answer, the selected answers for the user are cumulatively
     The present invention relates to a poll-based networking              compared against all of the selected answers of all other users
  system. The system provides an on-line network of friends or             to generate the likelihood of match.
  affiliations that are determined through polling each of the        30
                                                                              As can be appreciated by one skilled in the art, there are
  users. As an improvement over the prior art, the present inven-          numerous techniques for determining a likelihood of match
  tion polls a user with a variety of questions.After providing an         between two particular users, a non-limiting example of
  answer to each question, the system compares, in real-time,
                                                                           which includes a match percentage. To determine the match
  the current user's responses with all other users' responses to
                                                                           percentage between two particular users, the total number of
  identify those users that most similarly answered the ques-         35
                                                                           polling questions as taken by the user and a selected other user
  tions to that of the current user. As the current user progres-
  sively answers additional questions, the system progressively            is determined. Next, the number of same selected answers
  updates the matching and presentation of similar users. As               between the user and the selected other user is determined.
  such, as the current user navigates the website by answering             Finally, the number of same selected answers can be divided
  polling questions, the selected answers are compared against        40   by the total number of polling questions to generate the mach
  the selected answers of other users to generate a likelihood of          percentage between the two users.
  match between the user and each of the other users. The user                In other words, after a member answers a poll, the member
  profiles of other users that have a likelihood of match within           is matched to all other members based upon the poll they just
  a predetermined threshold are then presented to the current              answered and all other polls they have previously answered.
  user.                                                               45   Their answers are compared to all of the other answers of
     To provide real-time polling and matching, the present                polls taken by all other users. A match percentage is formed
  invention includes a unique matching logic that enables the              and reported back to the user (e.g., in descending order). The
  system to efficiently manage a large number of members/                  match algorithm allows for a maximum and minimum per-
  users. The system is provided in further detail below.                   centage match as well as a maximum number of hits. As a
                                                                      50   non-limiting example, the application may request that the
              (4) DETAILS OF THE INVENTION                                 match server return the top 20 members with a 50% to 59%
                                                                           match.
     The present invention relates to a website and web acces-                The process by which the answers are stored and compared
  sible database, computer program product, computer imple-                provides a unique function to the present invention that allows
  mented method, and data processing system that operate as a         55   for nearly instant results. Generally speaking and as shown in
  social networking website. In general and as depicted in FIG.            FIG. 2, the system receives a match request 201, linearly
  1, the present invention includes one or more processors that            searches and compares 203 a user selected answers against
  are specifically configured to operate as follows. At initiation,        other users' answers, and provides a sorted result list 205
  the processor( s) receives user information 100 from a user to           which is used display the most relevant matches.
  generate a unique user profile for the user. After generating       60      As shown in FIG. 3, the selected answers 200 are collected
  and/or saving the user profile, the user is provided a first             with a web server 202 and stored in a database, a non-limiting
  polling question 102 that has a finite set of answers and a              example of which includes a MySQL database. The database
  unique identification.                                                   can be stored in one form in memory and, in parallel, on disk.
     The user is provided the polling question via a computer or           Upon receipt of a selected answer, the selected answer is
  other networked device. Thus, the system includes members           65   separately transmitted from the web server 202, through a
  (i.e., users) that answer polls with a finite set of answers (for        match aggregator 204, to a plurality of match servers 206.
  example, ten; however, any number of answers can be                      Thus, the poll answers are transmitted to each of the match
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 24 of 29 Page ID #:24


                                                         US 9,087,321 B2
                                  7                                                                       8
  servers 204 as polls are answered, over a TCP/IP socket                      A block diagram depicting the components of a poll-based
  connection. In this manner all match servers 204 are kept                 networking system (or server) of the present invention is
  synchronized.                                                             provided in FIG. 6. Each server 600 comprises an input 602
      Each match server 206 is assigned a distinct subset of the            for receiving information from a user (e.g., a polling answer,
  other users, such that each match server 206 compares the            5    etc.). Note that the input 602 may include multiple "ports."
  selected answer 200 of the user against the selected answers              Typically, input is received from a user or other servers. An
  ofits distinct subset to generate a likelihood of match between           output 604 is connected with the processor for providing
  the user and the users in its distinct subset.                            user/match/answer information to other systems in order that
      As shown in FIG. 4, in comparing the selected answer of               a network of computer systems may serve as a poll-based
  the user against the selected answers of its distinct subset to      10   networking system. Output may also be provided to other
  generate a likelihood of match between the user and the users             devices or other programs; e.g., to other software modules,
  in its distinct subset, each match server 206 stores selected             for use therein. The input 602 and the output 604 are both
  answers 400 N as an in memory, two-dimensional array, with                coupled with a processor 606 (or processors), which may be
  n bytes per selected answer 400 N and m rows per user 402 M.              a general-purpose computer processor or a specialized pro-
  N is the number ofresponses (answers) and M is the number            15   cessor designed specifically for use with the present inven-
  of users, while n is the number of bytes per selected response            tion. The processor(s) 606 is coupled with a memory 608 to
  and m is the number of rows per user. As can be appreciated               permit storage of data and software that are to be manipulated
  by one skilled in the art, n and m are any real numbers.                  by commands to the processor 606.
  Although not limited thereto, the two-dimensional array                      An illustrative diagram of a computer program product
  desirably includes one byte per selected answer 400 N and            20   embodying the present invention is depicted in FIG. 7. The
  one row per user 402 M. For example, if user 7 answers poll               computer program product is depicted as a floppy disk 700 or
  5 with response 2, then the array row 7, byte 5 is set to 2. The          an optical disk 702 such as a CD or DVD. However, as
  response number 255 is reserved to indicate that the given poll           mentioned previously, the computer program product gener-
  has not yet been answered. As can be appreciated by one                   ally represents computer-readable instructions stored on any
  skilled in the art, the number 255 is arbitrary and is simply a      25   compatible non-transitory computer-readable medium.
  marker for a non-answered question. This design allows for                   FIGS. SA and 8B depict a conceptual view of a system on
  very rapid comparison and aggregation of result values even               which, by way of example but not limitation, one or more of
  with a large number of polls and members. The in-memory,                  the described embodiments may be implemented. The fol-
  two-dimensional array provides for linear speed across all                lowing description of FIGS. SA and 8B is intended to provide
  match servers and an almost immediate comparison to deter-           30   an overview of computer hardware and other operating com-
  mine if a particular user had a same answer to that of another            ponents suitable for performing the methods of embodiments
  user with respect to a particular polling question. Thus, each            described herein, but is not intended to limit the applicable
  match server can quickly generate a likelihood of match                   environments. Similarly, the computer hardware and other
  between the user and the subset of users (distinct subsets).              operating components may be suitable as part of the appara-
      Thereafter and as shown in FIG. 5, the match aggregator          35   tuses of embodiments described herein. Other embodiments
  204 receives from each match server 206 a likelihood of                   can be practiced with other computer system configurations,
  match between the user and its distinct subset (i.e., the like-           including hand-held devices, multiprocessor systems, micro-
  lihood of matches between the user and each of the other users            processor-based or programmable consumer electronics, net-
  in each distinct subset). In a result assembly 500, the match             work PCs, minicomputers, mainframe computers, and the
  aggregator 204 then compiles the likelihood of matches from          40   like. Other embodiments can also be practiced in distributed
  the plurality of match servers 206 to generate the likelihood of          computing environments where tasks are performed by
  match between the user and each of the other users (which                 remote processing devices that are linked through a commu-
  provides real time updates of the distributed match servers               nications network.
  206). The results are then organized into a result list 502 (e.g.,           FIG. SA depicts a networked system 800 that includes
  ascending or descending order) which is then transmitted to          45   several computer systems coupled together through a net-
  the web server (i.e., element 202 in FIG. 3) for further pro-             work 802, such as the Internet. The term "Internet" as used
  cessing. The web server 202 then displays to the user profiles            herein refers to a network of networks which uses certain
  other users that are most similar or otherwise fall within the            protocols, such as the TCP/IP protocol, and possibly other
  predetermined threshold.                                                  protocols such as the hypertext transfer protocol (HTTP) for
      The system consists of multiple servers which can reside         50   hypertext markup language (HTML) documents that make up
  on the same or different physical machines. Each server is                the World Wide Web (the web). The physical connections of
  aware of the other servers by settings in a database. At startup,         the Internet and the protocols and communication procedures
  the servers load their base information from the database.                of the Internet are well kuown to those of skill in the art.
  Each match server is assigned a range of member IDs and                      The web server computer 804 (also depicted as element
  only deals with matching those members. The match aggre-             55   202 in FIG. 3) is typically at least one computer system which
  gator server farms out the match requests and re-aggregates               operates as a server computer system and is configured to
  them as the results arrive. The match aggregator is respon-               operate with the protocols of the World Wide Web and is
  sible for transmitting the member poll answer information to              coupled to the Internet. The web server computer 804 can be
  each server and then waiting for all results to be received,              a conventional server computer system. Optionally, the web
  sorting those results and transmitting them back to the web          60   server computer 804 can be part of an ISP which provides
  server. By using a "divide and conquer" design, the system                access to the Internet for member systems. The web server
  can scale to a nearly unlimited number of members and polls.              computer 804 is shown coupled to the server computer 806
  Due to Ethernet bandwidth limitations, a practical limit is               which itself is coupled to web content 808, which can be
  about 1,000,000 polls answered per member; however it                     considered a form of a media database. While two computers
  would take a person about 2 years to answer 1,000,000 polls          65   804 and 806 are shown in FIG. SA, the web server computer
  if they answered one poll a minute 24 hours a day seven days              804 and the server computer 806 can be one computer system
  a week.                                                                   having different software components providing the web
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 25 of 29 Page ID #:25


                                                        US 9,087,321 B2
                                 9                                                                      10
  server functionality and the server functionality provided by              The computer 842 interfaces to external systems through
  the server computer 806, which will be described further                the communications interface 850, which may include a
  below. Further, the web server computer 804 can be inclusive            modem or network interface. It will be appreciated that the
  of the match aggregator and/or match server or connected                communications interface 850 can be considered to be part of
  with the match aggregator, etc., as depicted in FIG. 3.            5    the computer system 840 or a part of the computer 842. The
     Access to the network 802 is typically provided by Internet          communications interface can be an analog modem, isdn
  service providers (ISPs ), such as the ISPs 810 and 816. Users          modem, cable modem, token ring interface, satellite trans-
  on member systems, such as member computer systems 812,                 mission interface (e.g. "direct PC"), or other interfaces for
  818, 822, and 826 obtain access to the Internet through the             coupling a computer system to other computer systems.
                                                                     10      The processor 848 may be, for example, a conventional
  ISPs 810 and 816. Access to the Internet allows users of the
                                                                          microprocessor such as an Intel Pentium microprocessor or
  member computer systems to exchange information, receive
                                                                          Motorola power PC microprocessor. The memory 852 is
  and send e-mails, and view documents, such as documents
                                                                          coupled to the processor 848 by a bus 860. The memory 852
  which have been prepared in the HTML format. These docu-                can be dynamic random access memory (DRAM) and can
  ments are often provided by web servers, such as web server        15   also include static ram (SRAM). The bus 860 couples the
  804, which are referred to as being "on" the Internet. Often            processor 848 to the memory 852, also to the non-volatile
  these web servers are provided by the ISPs, such as ISP 810,            storage 856, to the display controller 854, and to the I/O
  although a computer system can be set up and connected to               controller 858.
  the Internet without that system also being an ISP.                        The I/O devices 844 can include a keyboard, disk drives,
     Member computer systems 812, 818, 822, and 826 can              20   printers, a scanner, and other input and output devices, includ-
  each, with the appropriate web browsing software, view                  ing a mouse or other pointing device. The display controller
  HTML pages provided by the web server 804. The ISP 810                  854 may control in the conventional manner a display on the
  provides Internet connectivity to the member computer sys-              display device 846, which can be, for example, a cathode ray
  tem 812 through the network interface 814 (e.g., modem, Tl,             tube (CRT) or liquid crystal display (LCD). The display con-
  cable, wireless, etc.), which can be considered part of the        25   troller 854 and the I/O controller 858 can be implemented
  member computer system 812. The member computer system                  with conventional well known technology.
  can be a personal computer system, a network computer, a                   The non-volatile storage 856 is often a magnetic hard disk,
  web TV system, or other computer system. While FIG. SA                  an optical disk, or another form of storage for large amounts
  shows the network interface 814 generically as a "modem,"               of data. Some ofthis data is often written, by a direct memory
  the interface can be an analog modem, ISDN modem, cable            30   access process, into memory 852 during execution of soft-
  modem, satellite transmission interface (e.g. "direct PC"),             ware in the computer 842. One of skill in the art will imme-
  wireless, Tl, or any other interface for coupling a computer            diately recognize that the terms "machine-readable medium"
  system to other computer systems.                                       or "computer-readable medium" includes any type of storage
     Similar to the ISP 814, the ISP 816 provides Internet con-           device that is accessible by the processor 848 and also encom-
  nectivity for member systems 818, 822, and 826, although as        35   passes a carrier wave that encodes a data signal.
  shown in FIG. SA, the connections are not the same for these               The computer system 840 is one example of many possible
  three computer systems. Member computer system 818 is                   computer systems which have different architectures. For
  coupled through a network interface 820 while member com-               example, personal computers based on an Intel microproces-
  puter systems 822 and 826 are part of a LAN 830.                        sor often have multiple buses, one of which can be an I/O bus
     Member computer systems 822 and 826 are coupled to the          40   for the peripherals and one that directly connects the proces-
  LAN 830 through network interfaces 824 and 828, which can               sor 848 and the memory 852 (often referred to as a memory
  be Ethernet network or other network interfaces. The LAN                bus). The buses are connected together through bridge com-
  830 is also coupled to a gateway computer system 832 which              ponents that perform any necessary translation due to differ-
  can provide firewall and other Internet-related services for the        ing bus protocols.
  local area network. This gateway computer system 832 is            45      Network computers are another type of computer system
  coupled to the ISP 816 to provide Internet connectivity to the          that can be used with the present invention. Network comput-
  member computer systems 822 and 826. The gateway com-                   ers do not usually include a hard disk or other mass storage,
  puter system 832 can be a conventional server computer                  and the executable programs are loaded from a network con-
  system.                                                                 nection into the memory 852 for execution by the processor
     Alternatively, a server computer system 834 can be directly     50   848. A Web TV system, which is known in the art, is also
  coupled to the LAN 830 through a network interface 836 to               considered to be a computer system according to the present
  provide files 838 and other services to the members 822 and             invention, but it may lack some of the features shown in FIG.
  826, without the need to connect to the Internet through the            8B, such as certain input or output devices. A typical com-
  gateway system 832.                                                     puter system will usually include at least a processor,
     FIG. 8B depicts another example ofa computer system 840         55   memory, and a bus coupling the memory to the processor.
  for use in the system 800 (FIG. SA). The computer system                   In addition, the computer system 840 is controlled by oper-
  840 may be a conventional computer system that can be used              ating system software which includes a file management sys-
  as a member computer system or a server computer system or              tem, such as a disk operating system, which is part of the
  as a web server computer system. Such a computer system                 operating system software. One example of an operating sys-
  can be used to perform many of the functions of an Internet        60   tern software with its associated file management system
  service provider, such as ISP 810 (FIG. SA). The computer               software is the family of operating systems known as Win-
  system 840 includes a computer 842, I/O devices 844, and a              dows® from Microsoft Corporation of Redmond, Wash., and
  display device 846. The computer 842 includes a processor               their associated file management systems. Another example
  848, a communications interface 850, memory 852, display                of operating system software with its associated file manage-
  controller 854, non-volatile storage 856, and I/O controller       65   ment system software is the Linux operating system and its
  858. The computer system 840 may be couple to or include                associated file management system. The file management
  the I/O devices 844 and display device 846.                             system is typically stored in the non-volatile storage 856 and
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 26 of 29 Page ID #:26


                                                        US 9,087,321 B2
                                11                                                                       12
  causes the processor 848 to execute the various acts required                                 (5) CONCLUSION
  by the operating system to input and output data and to store
  data in memory, including storing files on the non-volatile                In summary, the present invention improves upon the prior
  storage 856.                                                            art by providing a poll-based networking system that provides
     Some portions of the detailed description are presented in      5    users with a series of polling questions and matches the user
  terms of algorithms and symbolic representations of opera-              with other users that similarly answered the polling questions.
  tions on data bits within a computer memory. These algorith-            In operation, the system uses a distributed architecture of
  mic descriptions and representations are the means used by              match servers and a match aggregator. An in-memory array is
  those skilled in the data processing arts to most effectively           used for comparing poll answers and aggregating results in
  convey the substance of their work to others skilled in the art.   10   real time, which provides for real-time updates of the distrib-
  An algorithm is here, and generally, conceived to be a self-            uted servers. Through the in-memory array, the system dis-
  consistent sequence of operations leading to a desired result.          plays to the user, in real-time, other matched users based upon
  The operations are those requiring physical manipulations of            all of the polls taken.
  physical quantities. Usually, though not necessarily, these                What is claimed is:
  quantities take the form of electrical or magnetic signals         15      1. A poll-based networking system, comprising:
  capable of being stored, transferred, combined, compared,                  a data processing system having one or more processors
  and otherwise manipulated. It has proven convenient at times,                 and a memory, the memory being specifically encoded
  principally for reasons of common usage, to refer to these                    with instructions such that when executed, the instruc-
  signals as bits, values, elements, symbols, characters, terms,                tions cause the one or more processors to perform opera-
  numbers, or the like.                                              20         tions of:
     It should be borne in mind, however, that all of these and                 receiving user information from a user to generate a
  similar terms are to be associated with the appropriate physi-                   unique user profile for the user;
  cal quantities and are merely convenient labels applied to                    providing the user a first polling question, the first poll-
  these quantities. Unless specifically stated otherwise as                        ing question having a finite set of answers and a
  apparent from the following discussion, it is appreciated that     25            unique identification;
  throughout the description, discussions utilizing terms such                  receiving and storing a selected answer for the first poll-
  as "processing" or "computing" or "calculating" or "deter-                       ing question;
  mining" or "displaying" or the like, refer to the action and                  comparing the selected answer against the selected
  processes of a computer system, or similar electronic com-                       answers of other users, based on the unique identifi-
  puting device, that manipulates and transforms data repre-         30            cation, to generate a likelihood of match between the
  sented as physical (electronic) quantities within the computer                   user and each of the other users; and
  system's registers and memories into other data similarly                     displaying to the user the user profiles of other users that
  represented as physical quantities within the computer sys-                      have a likelihood of match within a predetermined
  tem memories or registers or other such information storage,                     threshold.
  transmission or display devices.                                   35      2. The poll-based networking system as set forth in claim 1,
     The present invention, in some embodiments, also relates             wherein the one or more processors are further configured to
  to apparatus for performing the operations herein. This appa-           perform operations of:
  ratus may be specially constructed for the required purposes,              providing the user with a next polling question, the next
  or it may comprise a general purpose computer selectively                     polling question having a finite set of answers and a
  activated or reconfigured by a computer program stored in the      40         unique identification;
  computer. Such a computer program may be stored in a com-                  receiving and storing a selected answer for the next polling
  puter readable storage medium, such as, but is not limited to,                question;
  any type of disk including floppy disks, optical disks, CD-                cumulatively comparing the selected answer for the first
  RO Ms, and magnetic-optical disks, read-only memories                         polling question and the next polling question against
  (ROMs), random access memories (RAMs), EPROMs,                     45         the selected answers of other users to generate a likeli-
  EEPROMs, magnetic or optical cards, or any type of media                      hood of match between the user and each of the other
  suitable for storing electronic instruction means, and each                   users;
  coupled to a computer system bus.                                          displaying to the user the user profiles of other users that
     The algorithms and displays presented herein are not inher-                have a likelihood of match within a predetermined
  ently related to any particular computer or other apparatus.       50         threshold; and
  Various general purpose systems may be used with programs                  repeating the process for a plurality of next polling ques-
  in accordance with the teachings herein, or it may prove                      tions.
  convenient to construct more specialized apparatus to per-                 3. The poll-based networking system as set forth in claim 2,
  form the methods of some embodiments. The required struc-               wherein in cumulatively comparing, the one or more proces-
  ture for a variety of these systems will appear from the           55   sors are further configured to perform operations of:
  description provided herein. In addition, the present invention            matching the user to other users based upon all of the
  is not described with reference to any particular prograniming                selected answers by the user and all of the selected
  language, and various embodiments may thus be imple-                          answers by the other users, such that all of the selected
  mented using a variety of programming languages.                              answers by the user are compared to all of the selected
     While a number of exemplary aspects and embodiments             60         answers of all of the other users; and
  have been discussed above, those of skill in the art will rec-             generating a likelihood of match between the user and each
  ognize certain modifications, permutations, additions, and                    of the other users as a match percentage.
  sub-combinations thereof. It is therefore intended that any                4. The poll-based networking system as set forth in claim 3,
  claims hereafter introduced based upon these descriptions               wherein in generating a likelihood of match between the user
  and drawings are interpreted to include all such modifica-         65   and each of the other users as a match percentage, the one or
  tions, permutations, additions, and sub-combinations as are             more processors are further configured to perform operations
  within their true spirit and scope.                                     of:
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 27 of 29 Page ID #:27


                                                        US 9,087,321 B2
                                13                                                                      14
     determining a total number of polling questions as taken by             transmitting the likelihood of match between the user and
        the user and a selected other user;                                     each of the other users to the web server for further
     determining a number of same selected answers between                      processing.
        the user and the selected other user; and                            9. The poll-based networking system as set forth in claim 8,
     dividing the number of same selected answers by the total       5    wherein in comparing the selected answer of the user against
        number of polling questions to generate the match per-            the selected answers of the users in its distinct subset to
        centage between the user and the selected other user.             generate a likelihood of match between the user and the users
     5. The poll-based networking system as set forth in claim 4,         in its distinct subset, each match server is further configured
  wherein the one or more processors is further configured to             to store selected answers as an in memory, two-dimensional
                                                                     10   array, with n bytes per selected answer and m rows per user.
  perform operations of:
                                                                             10. A computer-implemented method for creating a poll-
     receiving match commands to identify users that fall within
                                                                          based network, the method comprising an act of causing a
        a maximum and minimum match percentage between
                                                                          computer having one or more processors and a memory spe-
        the user and other users; and                                     cifically encoded with computer executable instruction
     displaying to the user a maximum number of members that         15   means to execute the instruction means to cause the one or
        fall within the maximum and minimum match percent-                more processors to perform operations of:
        age.                                                                 receiving user information from a user to generate a unique
     6. The poll-based networking system as set forth in claim 5,               user profile for the user;
  wherein the one or more processors is further configured to                providing the user a first polling question, the first polling
  perform operations of:                                             20         question having a finite set of answers and a unique
     collecting the selected answers with a web server and stor-                identification;
        ing the selected answers in a database;                              receiving and storing a selected answer for the first polling
     upon receipt of a selected answer, separately transmitting                 question;
        the selected answer from the web server, through a                   comparing the selected answer against the selected
        match aggregator, to a plurality of match servers, each      25         answers of other users, based on the unique identifica-
        match server being assigned a distinct subset of the other              tion, to generate a likelihood of match between the user
        users, such that each match server compares the selected                and each of the other users; and
        answer of the user against the selected answers of the               displaying to the user the user profiles of other users that
        users in its distinct subset to generate a likelihood of                have a likelihood of match within a predetermined
        match between the user and each of the users in its          30         threshold.
        distinct subset;                                                     11. The computer implemented method as set forth in
     receiving in the match aggregator, from each match server,           claim 10, further comprising operations of:
        a likelihood, of match between the user and the users in             providing the user with a next polling question, the next
        the distinct subset;                                                    polling question having a finite set of answers and a
     compiling the likelihood of matches from the plurality of       35         unique identification;
        match servers to generate the likelihood of match                    receiving and storing a selected answer for the next polling
        between the user and each of the other users; and                       question;
     transmitting the likelihood of match between the user and               cumulatively comparing the selected answer for the first
        each of the other users to the web server for further                   polling question and the next polling question against
        processing.                                                  40         the selected answers of other users to generate a likeli-
     7. The poll-based networking system as set forth in claim 6,               hood of match between the user and each of the other
  wherein in comparing the selected answer of the user against                  users;
  the selected answers of the users in its distinct subset to                displaying to the user the user profiles of other users that
  generate a likelihood of match between the user and the users                 have a likelihood of match within a predetermined
  in its distinct subset, each match server is further configured    45         threshold; and
  to store selected answers as an in memory, two-dimensional                 repeating the process for a plurality of next polling ques-
  array, with n bytes per selected answer and m rows per user.                  tions.
     8. The poll-based networking system as set forth in claim 1,            12. The computer implemented method as set forth in
  wherein the one or more processors is further configured to             claim 11, wherein, in cumulatively comparing, further com-
  perform operations of:                                             50   prising an act of causing the one or more processors to per-
     collecting the selected answers with a web server and stor-          form operations of:
        ing the selected answers in a database;                              matching the user to other users based upon all of the
     upon receipt of a selected answer, separately transmitting                 selected answers by the user and all of the selected
        the selected answer from the web server, through a                      answers by the other users, such that all of the selected
        match aggregator, to a plurality of match servers, each      55         answers by the user are compared to all of the selected
        match server being assigned a distinct subset of the other              answers of all of the other users; and
        users, such that each match server compares the selected             generating a likelihood of match between the user and each
        answer of the user against the selected answers of the                  of the other users as a match percentage.
        users in its distinct subset to generate a likelihood of             13. The computer implemented method as set forth in
        match between the user and each of the users in its          60   claim 12, wherein in generating a likelihood of match
        distinct subset;                                                  between the user and each of the other users as a match
     receiving in the match aggregator, from each match server,           percentage, further comprising an act of causing the one or
        a likelihood of match between the user and the users in           more processors to perform operations of:
        the distinct subset;                                                 determining a total number of polling questions as taken by
     compiling the likelihood of matches from the plurality of       65         the user and a selected other user;
        match servers to generate the likelihood of match                    determining a number of same selected answers between
        between the user and each of the other users; and                       the user and the selected other user; and
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 28 of 29 Page ID #:28


                                                        US 9,087,321 B2
                                15                                                                      16
     dividing the number of same selected answers by the total               18. The computer implemented method as set forth in
        number of polling questions to generate the match per-            claim 17, wherein in comparing the selected answer of the
        centage between the user and the selected other user.             user against the selected answers of the users in its distinct
     14. The computer implemented method as set forth in                  subset to generate a likelihood of match between the user and
  claim 13, further comprising an act of causing the one or more     5    the users in its distinct subset, each match server is further
  processors to perform operations of:                                    configured to store selected answers as an in memory, two-
     receiving match commands to identify users that fall within          dimensional array, with n bytes per selected answer and m
        a maximum and minimum match percentage between                    rows per user.
        the user and other users; and                                        19. A computer program product for creating a poll-based
                                                                     10   network, the computer program product comprising com-
     displaying to the user a maximum number of members that
                                                                          puter-readable instruction means stored on a non-transitory
        fall within the maximum and minimum match percent-
                                                                          computer-readable medium that are executable by a computer
        age.
                                                                          for causing the computer to perform operations of:
     15. The computer implemented method as set forth in                     receiving user information from a user to generate a unique
  claim 14, further comprising an act of causing the one or more     15         user profile for the user;
  processors to perform operations of:                                       providing the user a first polling question, the first polling
     collecting the selected answers with a web server and stor-                question having a finite set of answers and a unique
        ing the selected answers in a database;                                 identification;
     upon receipt of a selected answer, separately transmitting              receiving and storing a selected answer for the first polling
        the selected answer from the web server, through a           20         question;
        match aggregator, to a plurality of match servers, each              comparing the selected answer against the selected
        match server being assigned a distinct subset of the other              answers of other users, based on the unique identifica-
        users, such that each match server compares the selected                tion, to generate a likelihood of match between the user
        answer of the user against the selected answers of the                  and each of the other users; and
        users in its distinct subset to generate a likelihood of     25      displaying to the user the user profiles of other users that
        match between the user and each of the users in its                     have a likelihood of match within a predetermined
        distinct subset;                                                        threshold.
     receiving in the match aggregator, from each match server,              20. The computer program product as set forth in claim 19,
        a likelihood of match between the user and the users in           further comprising instruction means for causing the com-
        the distinct subset;                                         30   puter to perform operations of:
     compiling the likelihood of matches from the plurality of               providing the user with a next polling question, the next
        match servers to generate the likelihood of match                       polling question having a finite set of answers and a
        between the user and each of the other users; and                       unique identification;
     transmitting the likelihood of match between the user and               receiving and storing a selected answer for the next polling
        each of the other users to the web server for further        35         question;
        processing.                                                          cumulatively comparing the selected answer for the first
     16. The computer implemented method as set forth in                        polling question and the net polling question against the
  claim 15, wherein in comparing the selected answer of the                     selected answers of other users to generate a likelihood
  user against the selected answers of the users in its distinct                of match between the user and each of the other users;
  subset to generate a likelihood of match between the user and      40      displaying to the user the user profiles of other users that
  the users in its distinct subset, each match server is further                have a likelihood of match within a predetermined
  configured to store selected, answers as an in memory, two-                   threshold; and
  dimensional array, with n bytes per selected answer and m                  repeating the process for a plurality of next polling ques-
  rows per user.                                                                tions.
     17. The computer implemented method as set forth in             45      21. The computer program product as set forth in claim 20,
  claim 10, further comprising an act of causing the one or more          further comprising instruction means for causing the com-
  processors to perform operations of:                                    puter to perform operations of:
     collecting the selected answers with a web server and stor-             matching the user to other users based upon all of the
        ing the selected answers in a database;                                 selected answers by the user and all of the selected
     upon receipt of a selected answer, separately transmitting      50         answers by the other users, such that all of the selected
        the selected answer from the web server, through a                      answers by the user are compared to all of the selected
        match aggregator, to a plurality of match servers, each                 answers of all of the other users; and
        match server being assigned a distinct subset of the other           generating a likelihood of match between the user and each
        users, such that each match server compares the selected                of the other users as a match percentage.
        answer of the user against the selected answers of the       55      22. The computer program product as set forth in claim 21,
        users in its distinct subset to generate a likelihood of          further comprising instruction means for causing the com-
        match between the user and each of the users in its               puter to perform operations of:
        distinct subset;                                                     determining a total number of polling questions as taken by
     receiving in the match aggregator, from each match server,                 the user and a selected other user;
        a likelihood of match between the user and the users in      60      determining a number of same selected answers between
        the distinct subset;                                                    the user and the selected other user; and
     compiling the likelihood of matches from the plurality of               dividing the number of same selected answers by the total
        match servers to generate the likelihood of match                       number of polling questions to generate the match per-
        between the user and each of the other users; and                       centage between the user and the selected other user.
     transmitting the likelihood of match between the user and       65      23. The computer program product as set forth in claim 22,
        each of the other users to the web server for further             further comprising instruction means for causing the com-
        processing.                                                       puter to perform operations of:
Case 2:21-cv-01361-GW-JEM Document 1 Filed 02/15/21 Page 29 of 29 Page ID #:29


                                                       US 9,087,321 B2
                               17                                                                   18
     receiving match commands to identify users that fall within      to store selected answers as an in memory, two-dimensional
        a maximum and minimum match percentage between                array, with n bytes per selected answer and m rows per user.
        the user and other users; and                                    26. The computer program product as set forth in claim 19,
     displaying to the user a maximum number of members that          further comprising instruction means for causing the com-
        fall within the maximum and minimum match percent- 5 puter to perform operations of:
        age.                                                             collecting the selected answers with a web server and stor-
     24. The computer program product as set forth in claim 23,             ing the selected answers in a database·
  further comprising instruction means for causing the com-              upon receipt of a selected answer, separ~tely transmitting
  puter to perform operations of:                                           the selected answer from the web server, through a
     collecting the selected answers with a web server and star- 10
                                                                            match aggregator, to a plurality of match servers, each
        ing the selected answers in a database·
                                                                            match server being assigned a distinct subset of the other
     upon receipt of a selected answer, separ~tely transmitting
                                                                            users, such that each match server compares the selected
        the selected answer from the web server, through a
        match aggregator, to a plurality of match servers, each             answer of the user against the selected answers of the
        match server being assigned a distinct subset of the other 15       users in its distinct subset to generate a likelihood of
        users, such that each match server compares the selected            match between the user and each of the users in its
        answer of the user against the selected answers of the              distinct subset;
        users in its distinct subset to generate a likelihood of         receiving  in the match aggregator, from each match server,
        match between the user and each of the users in its                 a likelihood of match between the user and the users in
        distinct subset;                                           20
                                                                            the distinct subset;
     receiving in the match aggregator, from each match server,          compiling the likelihood of matches from the plurality of
        a likelihood of match between the user and the users in             match servers to generate the likelihood of match
        the distinct subset;                                                between the user and each of the other users· and
     compiling the likelihood of matches from the plurality of           transmitting   the likelihood of match between the user and
        match servers to generate the likelihood of match 25                each of the other users to the web server for further
        between the user and each of the other users· and                   processing.
     transmitting the likelihood of match between the user and           27. The computer program product as set forth in claim 26
        each of the other users to the web server for further         wherein in comparing the selected answer of the user a gains~
        processing.                                                   the selected answers of the users in its distinct subset to
     25. The computer program product as set forth in claim 24 30
                                                                      generate a likelihood of match between the user and the users
  wherein in comparing the selected answer of the user agains~        in its distinct subset, each match server is further configured
  the selected answers of the users in its distinct subset to         to store selected answers as an in memory, two-dimensional
  generate a likelihood of match between the user and the users       array, with n bytes per selected answer and m rows per user.
  in its distinct subset, each match server is further configured                              * * * * *
